Citation Nr: 1108228	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February and April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for PTSD.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to a rating in excess of 50 percent for service-connected major depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case.

2.  The Veteran is already service connected for an acquired psychiatric disorder based upon his experience(s) during active military service, and all of his current symptomatology was taken into consideration in evaluating this disability.

3.  The preponderance of the competent medical evidence reflects that the most appropriate diagnosis for the Veteran's acquired psychiatric disorder is major depressive disorder and not PTSD.


CONCLUSION OF LAW

Inasmuch as the diagnosis of the Veteran's acquired psychiatric disorder is not recognized to be PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14 (2010); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in June and September 2005, both of which were clearly sent prior to the February and April 2006 rating decisions that are the subject of this appeal.  He was also sent additional notification via letters dated in December 2006 and December 2008, followed by readjudication of the appeal via the September 2008 Statement of the Case (SOC) and a February 2010 Supplemental SOC (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the December 2008 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim(s).  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The VLJ did ask questions to clarify whether there were any outstanding records relevant to the resolution of this appeal.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes that the Veteran was accorded VA medical examinations regarding his psychiatric disorder in November 2005 and August 2008.  As detailed below, VA has recognized the Veteran has an acquired psychiatric disorder due to his experience(s) during his active military service.  Consequently, the resolution of the current appellate claim rests upon the appropriate diagnosis for the Veteran's acquired psychiatric disorder.  In this case, the August 2008 VA examination was conducted, in part, to resolve this matter, and the diagnosis provided was based upon both an examination of the Veteran and an accurate understanding of his medical history based upon review of his VA claims folder.  As such, this examination is based upon an adequate foundation.  No inaccuracies and/or prejudice have been demonstrated with respect to this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

For all claims pending before VA on or after July 13, 2010, as is the case here, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010). Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Board observes that there is no dispute that the Veteran currently has an acquired psychiatric disorder as a result of his experience(s) during active military service.  Service connection was established for major depressive disorder with anxiety disorder by a July 2009 rating decision.  In granting this claim, it was noted that the major depressive disorder, recurrent, severe with serious suicide attempt and hospitalization, and secondary moderately severe generalized anxiety disorder were onset, and most likely caused by or a result of accumulated vicarious experiences of trauma, and continuously anxiety provoking losses and threats of losses during Vietnam service.  Further, in adjudicating the claim below, the RO acknowledged that the Veteran's purported stressor of two soldiers in his unit being killed in a mine incident had been confirmed through official sources.  

In view of the foregoing, it appears the Veteran's claim has been granted to the extent he contended that he acquired a psychiatric disorder due to a stressful military event, but just under another diagnosis than the PTSD which he originally hypothesized.  This action is consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which emphasized that while a veteran may only seek service connection for PTSD, the veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  In essence, the Court found that a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the veteran's psychiatric symptoms.

In addition, in evaluating the service-connected major depressive disorder with anxiety disorder, the RO indicated in both the July 2009 rating decision and February 2010 SSOC, that all of the Veteran's psychiatric symptomatology had been taken into account when assigning the current disability rating for this disorder.  Under the law, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Under the current schedular criteria psychiatric disabilities other than eating disorders, to include major depression and PTSD, are evaluated under the same general rating formula pursuant to 38 C.F.R. § 4.130.  The record does not reflect the Veteran has an eating disorder.  

Simply put, it does not appear the Veteran would be entitled to additional compensation if service connection were to be established for PTSD, as it appears this would be a violation of the rule against pyramiding outlined above.  However, in making this finding, the Board is not addressing whether the current rating of 50 percent is appropriate for the service-connected disability.  In fact, the degree of disability and effective date are separate and distinct issues from the current appellate claim which is whether service connection is warranted for a disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) (The issue of whether there is a connection between the veteran's service and the disability is a separate issue from the degree of the disability.).  

Therefore, as the issue of service connection for PTSD has remained in appellate status, the resolution of this appeal depends upon the appropriate diagnosis for the Veteran acquired psychiatric disorder.  Inasmuch as different psychiatric symptomatology can result in different diagnoses, it is not the type of condition subject to lay diagnosis pursuant to Jandreau, supra.  Rather, competent medical evidence is required to resolve this matter.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran's acquired psychiatric disorder has been diagnosed as PTSD, to include on the November 2005 VA medical examination, as well as treatment records dated in March 2009.  However, other medical records on file have diagnosed the same condition, and symptomatology thereof, as depression; major depression; recurrent depression; and major affective disorder.  

Simply put, this is not a case whether the competent medical evidence consistently reflects the same diagnosis for the Veteran's acquired psychiatric disorder, to include the nature and symptomatology thereof.  Nevertheless, the predominant finding of these records reflects the disorder has some variation of depression.  Moreover, one of the purposes of the August 2008 VA medical examination was to clarify the most appropriate diagnosis for the Veteran's acquired psychiatric disorder.  Following evaluation of the Veteran and review of his VA claims folder, the examiner diagnosed this disability as major depressive disorder, extremely severe, with psychosis, continuously medicated, one (1) suicide attempt and hospitalization by history, onset in Vietnam; generalized anxiety disorder, with residual PTSD-type symptoms of anxiety as well, medicated, secondary or co-occurring the depression that onset in Vietnam; sleep disorder, sleep apnea, improved with CPAP machine, with prior chronic fatigue that worsened his anxiety and depression.  It appears that the RO identified the acquired psychiatric disorder as major depressive disorder with anxiety disorder in the interests of simplifying this diagnosis.  Moreover, the Board has already determined that the August 2008 VA medical examination was based upon an adequate foundation, and is adequate for resolution of this case.

Based on the foregoing, the Board finds that the preponderance of the competent medical evidence reflects that the most appropriate diagnosis for the Veteran's acquired psychiatric disorder is major depressive disorder and not PTSD.  As the preponderance of the evidence is against a diagnosis of PTSD, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Inasmuch as the diagnosis of the Veteran's acquired psychiatric disorder is not recognized to be PTSD, the benefit sought on appeal is denied.  The Board wishes to reiterate, however, that this determination does not dispute that the Veteran has an acquired psychiatric disorder based upon what occurred during service, but that the appropriate diagnosis for this disability is not PTSD.  Moreover, it does not appear that the Veteran would be entitled to additional compensation by such a diagnosis as the RO took into account all psychiatric symptomatology in evaluating the service-connected disability.  However, if the Veteran does not feel the current 50 percent rating adequately reflect the severity of his psychiatric disorder, or that an earlier effective date is warranted, he is entitled to pursue such matters as a separate claim with the RO.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


